Citation Nr: 0706309	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with disc bulge from L3-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1976 to May 
1976, with other service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In December 2004, the Board 
remanded the appeal for further development.


FINDING OF FACT

The veteran's low back strain with disc bulge from L3-S1 
manifests in pain and moderate limitation of flexion of the 
lumbar spine; however, even when pain is considered, the 
veteran's disability is not shown to result in functional 
loss consistent with or comparable to severe limitation of 
motion of the lumbar spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, or to otherwise 
result in functional loss due to limitation of motion that 
warrants the assignment of a higher evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for low back strain with disc bulge from L3-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Additionally, the Decision Review Officer telephoned 
the veteran in May 2004 and advised the veteran to submit 
anything pertinent to the claim in his possession, as well as 
advising him of the distribution of duties in obtaining such 
evidence.  The veteran indicated that he had no other 
evidence in his possession.  The claim was last readjudicated 
in July 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  In a January 2005 
correspondence, the veteran indicated that all relevant 
medical evidence can be obtained from the Hampton VA Medical 
Center (VAMC).  As records from the above VAMC have been 
associated with the claims file, the Board observes that 
there are no outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's low back strain with disc bulge from L3-S1 (low 
back disability) has been rated as 20 percent disabling under 
Diagnostic Code 5292-5295, 38 C.F.R. § 4.71a (2006).  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) (as in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic 
Code 5237 as the new code for lumbosacral strain.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating 
criteria, although prior to the effective date of the changes 
in the regulation, the Board can apply only the original 
version of the regulation.  VAOPGCPREC 3-00.  

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbosacral strain with disc bulge where there 
was evidence of moderate limitation of motion of the lumbar 
segment of the spine, or, in the alternative, moderate 
intervertebral disc syndrome with recurring attacks.  A 
20 percent evaluation was, similarly, indicated where there 
was evidence of lumbosacral strain with muscle spasm on 
extreme forward bending, or a unilateral loss of lateral 
spine motion in the standing position.  A 40 percent 
evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
lumbar spine, or, in the alternative, severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  A 40 percent evaluation was, similarly, indicated 
where there was evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
with some of the aforementioned characteristics accompanied 
by abnormal mobility on forced motion.  A 60 percent 
evaluation was indicated for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the veteran's diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from December 23, 2002, to 
September 25, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 20 percent evaluation is, 
similarly, warranted where there is evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less, or, in the alternative, evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  For 
the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's low back disability 
under any version of the rating criteria.  In this regard, 
the Board finds that none of the versions of the rating 
criteria is more favorable to the veteran. 

Initially, the Board observes that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  In this regard, the record 
fails to show that the veteran's disability is reflective of 
chronic neurologic signs and symptoms indicative of 
intervertebral disc syndrome.  A May 2001 private medical 
record reflects that neurological examination was 
unremarkable and without any clinical evidence of 
radiculopathy.  Similarly, a July 2001 private medical record 
shows that neurological examination was unremarkable and that 
an electrodiagnostic study of the lower extremities involving 
the lumbosacral paraspinal muscles revealed no abnormalities.  
More recently, a May 2005 VA examination report specifically 
notes that the veteran does not have intervertebral disc 
syndrome.  Moreover, motor and sensory findings were normal.  
Thus, the Board finds that the veteran's low back disability 
is not reflective of intervertebral disc syndrome.  
Therefore, the regulations pertaining to that disorder are 
not applicable.

The Board next finds that a higher rating is not warranted 
under Diagnostic Codes 5292 or 5295, in effect through 
September 25, 2003.  In support of this finding, the Board 
notes the following evidence of record.  

An August 2000 VA examination report reflects that the 
veteran was unable to touch his toes with his legs straight, 
coming 29 cm (11.4 in) short of touching his toes, but that 
he had full range of motion of the lumbar spine otherwise, 
although it was stiff and painful.  

A January 2005 VA treatment note reflects complaints of 
chronic back pain following falling on the snow.  Objective 
findings showed moderate tenderness and mild spasm, but 
normal range of motion.

Similarly, a February 2005 VA treatment note reflects 
complaints of chronic back pain but that the veteran had no 
functional problems in walking, bathing/showering, feeding, 
or dressing.

Most recently, a May 2005 VA examination report reflects the 
veteran reporting symptom flare-up every one to two months of 
one day's duration.  Precipitating factors include 
overexertion, walking and bending.  The examiner noted that 
fatigue, decreased motion, and spasm were mild, with moderate 
weakness of the legs, moderate pain of the low back with 
radiation to the legs.  He does have a brace.  He is able to 
walk one to three miles.  Objectively, his posture and gait 
were normal, and there were no abnormal spinal curvatures.  
No ankylosis was present.  On examination, no spasm, atrophy, 
guarding, tenderness, or weakness was noted, and no objective 
evidence of pain with motion.  Active range of motion was 40 
degrees of flexion, with pain beginning at 20 degrees and 
ending at 40 degrees, 30 degrees of extension, 30 degrees of 
right lateral flexion, 30 degrees of left lateral flexion, 30 
degrees of right axial rotation, and 30 degrees of left axial 
rotation.  Passively, the veteran could bend to 50 degrees, 
with pain beginning at 20 degrees.  X-ray of the lumbosacral 
spine noted minimal narrowing at L5-S1 which may be related 
to the lordotic curvature.  There were no significant 
degenerative changes nor subluxation.  The examiner noted the 
veteran has had no incapacitating episodes.  He has not had 
any periods of prescribed bed rest.

The examiner noted that the disability causes occupational 
problems with decreased mobility and problems with lifting 
and carrying.  The examiner noted that the veteran works a 40 
hour week as a lifting coordinator at the shipyard.  He uses 
one to two days per month off because of back pain.  There 
are only mild effects on daily activities, including 
exercise, sports, recreation, bathing, and dressing.  

The Board finds that the totality of the evidence supports a 
finding that the veteran's lumbosacral strain with disc bulge 
does not warrant a higher evaluation.  With the exception of 
forward flexion, the veteran's range of motion of the lumbar 
spine was normal.  Moreover, the examiner found no objective 
signs of painful motion, there were no other objective 
findings as there was no spasm, atrophy, guarding, 
tenderness, or weakness objectively noted on examination, and 
X-ray was interpreted as being negative by the radiologist.  
See 38 C.F.R. § 4.40.  Thus, the Board finds that the 
veteran's disability results in no more than moderate 
limitation of motion or moderate lumbosacral strain, even 
considering his complaints of pain.  

The Board also finds that a higher rating is not warranted 
under the current rating criteria.  Given the normal range of 
motion finding in the January 2005 VA treatment note and 
flexion to 40 degrees actively and 50 degrees passively in 
the May 2005 VA examination report, the Board observes that 
the veteran's disability is not reflective of forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In addition, 
the veteran's combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, not even counting flexion, 
thereby failing to meet that aspect of the criteria for a 
current 20 percent rating.  Thus, a higher 40 percent rating 
is not warranted under the current rating criteria.  

The Board notes the veteran's complaints of pain on motion; 
however, the Board reiterates that objective findings to 
support a limitation to less than 30 degrees were not shown.  
Thus, a rating greater than 20 percent is not appropriate 
under the current rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes the veteran's January 2005 
correspondence in which he stated that he misses at least two 
or three days of work per month due to his low back 
disability, and his report to the VA examiner that he misses 
one to two days a month.  However, the Board observes that 
those figures do not represent an exceptional or unusual 
disability picture as contemplated by 38 C.F.R. 
§ 3.321(b)(1).  The schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Here, some loss of work time has not been shown to 
equate to marked interference with employment, nor has he 
been hospitalized for his back condition.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

A disability rating in excess of 20 percent for low back 
strain with disc bulge from L3-S1 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


